Citation Nr: 0514174	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  99-08 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for chronic disability 
manifested by left hip pain, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from March 1975 to June 1977, 
and from December 1982 to September 1994.  He also had 
unverified service in the Southwest Asia theater of 
operations from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  

The veteran's claim was previously before the Board, and in a 
September 2003 remand it was returned to the RO for 
additional development.  At that time, there were other 
service connection issues identified as in appellate status 
including post-traumatic stress disorder (PTSD), and impaired 
sleep, fatigue, joint pain, memory loss, sweats, vomiting, 
and flu-like symptoms, all of which were claimed to be due to 
undiagnosed illness.  On remand, and in an October 2004 
rating decision, the RO granted service connection for PTSD 
and as a result of VA examinations conducted in April and May 
2004, the RO included these conditions in the evaluation of 
the veteran's PTSD as symptoms of the PTSD itself.  As such, 
the only remaining issue on appeal is that as identified on 
the title page of this decision.  That claim is once again 
before the Board for appellate review.

As noted in the October 2004 statement of the case, it is not 
clear whether the veteran has intended to pursue a claim of 
entitlement to service connection for a left knee disorder.  
This matter is referred to the RO for appropriate 
clarification and appropriate action.  

In February 2005, the Board received a November 2004 
statement from the veteran with several attachments.  Some of 
the submitted evidence was duplicative of evidence already of 
ready.  However, the attachments also included an October 
2004 statement from a VA physician at the Omaha VA Medical 
Center which makes reference to treatment of the veteran's 
PTSD.  As noted above, that issue is no longer before the 
Board as service connection was granted by the RO on remand, 
and as such, the evidence is referred to the RO for 
appropriate action.

FINDING OF FACT

The veteran is not shown to have a chronic disability 
manifested by left hip pain.


CONCLUSION OF LAW

A left hip disorder was not incurred in or aggravated by 
active service, nor may an undiagnosed illness manifested by 
left hip pain be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.303, 3.307, 3.309, 3.317 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in November 1997 and April 1998 
letters and rating decisions of the evidence needed to 
substantiate his claim, and he was provided an opportunity to 
submit such evidence.  Moreover, in a July 1998 statement of 
the case and a supplemental statement of the case issued in 
October 2004, the RO notified the veteran of regulations 
pertinent to service connection claims, informed him of the 
reasons why his claim had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  

In March 2001 and April 2004 letters, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  The 
veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received.  Further, the 
veteran was essentially informed that he could submit any 
evidence he wanted considered in connection with his claim.  
Specifically, in the April 2004 letter he was told to 
"[p]lease provide us with any additional evidence or 
information you may have pertaining to your claim that is not 
currently of record."  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (indicating that the "fourth element" of the 
notice requirement as set forth in 38 C.F.R. § 3.159(b)(1) 
required VA to request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)).

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment reports.  In addition, VA outpatient 
treatment records and examination reports are of record.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini, supra, held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (RO or AOJ) decision on a claim for 
VA benefits.  In this case, the April 1998 RO decision was 
made prior to November 9, 2000, the date the VCAA was enacted 
and the veteran did not receive VCAA notice until March 2001 
and April 2004.  In such instances, the Court held that when 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
specifically complying with § 5103(a) or 3.159(b)(1) because 
an initial RO adjudication had already occurred.  Instead, 
the appellant has the right on remand to VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
at 22, 23.  VA must provide notice, consistent with the 
requirements of § 5103(a), 3.159(b), and Quartuccio, supra, 
that informs the veteran of any information and evidence not 
of record that is necessary to substantiate the claim, that 
VA will seek to provide, that the veteran is to provide, and 
that the veteran provide any evidence in his possession that 
pertains to the claim.  The Board finds that the veteran 
received such notice in March 2001 and April 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in March 2001 and April 
2004 was not given prior to the April 1998 RO adjudication of 
the claim, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the October 2004 supplemental statement of 
the case provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; private treatment reports; and VA outpatient 
treatment and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Pursuant to 38 C.F.R. § 3.317, except as provided otherwise, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses" 
manifested by one or more signs or symptoms, such as 
headaches, fatigue, muscle pain, joint pain, neurologic signs 
or symptoms, neuropsychological signs or symptoms, provided 
that such disability (i) became manifest either during active 
duty in the Southwest Asia theater of operations during the 
Gulf War, or to a compensable degree no later than December 
31, 2006, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See 38 C.F.R. § 3.317(a)(1) (2004).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for at least 6 months, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic."  See 38 C.F.R. § 3.317(a)(2), (3) 
(2004).

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2004).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (2004).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is seeking entitlement to service connection for 
chronic disability manifested by left hip pain, to include as 
due to an undiagnosed illness.  The Board has carefully 
reviewed the evidence and statements made in support of the 
veteran's claims and finds that, for reasons and bases to be 
explained below, a preponderance of the evidence is against 
the veteran's claims and service connection therefore cannot 
be granted.

As set out above, the requirements for an award of benefits 
under the provisions of 38 U.S.C.A. § 1117 or 38 C.F.R. § 
3.317 require some evidence of the manifestation of one or 
more signs or symptoms of an undiagnosed illness.  In 
addition, as noted above, in order for service connection to 
be granted on a direct basis, a current disability; an in-
service disease or injury; and a medical nexus opinion must 
be established.  See Hickson, supra.

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of any left hip pain or disorder.  On 
his July 1994 Report of Medical History, the veteran 
indicated that he had swollen or painful joints, as well as 
arthritis, rheumatism, or bursitis.  However, it was noted 
that the joint pain referred to the veteran's knee, ankle, 
and hand.  The left hip was not discussed.  On his 
contemporaneous Report of Medical Examination, it was noted 
that his lower extremities and musculoskeletal system were 
"normal."  

At his November 1996 VA examination, the veteran reported 
that he fell while stationed on a ship during service in 1991 
and had since had intermittent pains in his left buttock.  He 
denied seeing any medical personnel at the time of the 
injury.  He asserted that the pain in the left buttock 
increased with sitting for long periods of time and with any 
movement of his left hip, particularly if he was walking up 
or down steps.  Following an examination, he was diagnosed 
with probable osteoarthritis of the left hip.  No X-rays were 
noted. 

Statements from the veteran's family and friends dated 
December 1996 to September 1997 chronicle his complaints of 
joint pain.  The left hip was not specifically identified.  A 
May 1997 report from Groene Chiropractic Clinic noted that 
the veteran complained of vague symptoms such as 
"generalized joint pains" and that chiropractic 
examinations elicited a pain response on palpation of "the 
areas of complaint."  The veteran's left hip was not 
identified.  

At his February 1998 VA examination, the veteran complained 
of pain in all of his joints and asserted that he 
occasionally had left hip pain.  On examination, there was no 
evidence of acute synovitis in either the large or small 
joints and left hip range of motion was "normal."  He was 
diagnosed with vague complaints of arthralgia and muscle 
aches.  

At his May 2004 VA examination, the veteran reported that 
every joint in his body ached.  However, upon further 
questioning, he asserted that he did not have serious left 
hip pain and that he initially meant for his claim to be 
focused on his left knee.  Subjectively, the veteran reported 
pain in both hips that worsened with standing and reported 
that he had intermittent pain, stiffness, weakness, slowness 
of movement, fatigability, and lack of endurance.  An 
examination revealed full range of motion.  Objectively, the 
examiner found no evidence of pain, weakness, or fatigability 
in the left hip.  Following an X-ray of the hips, the 
examiner stated that the veteran's complaints of generalized 
joint pain was not substantiated with any underlying 
radiographic evidence and was not attributable to a specific 
condition.  He did not diagnose the veteran with a left hip 
disorder. 

Following a complete review of the evidence of record, the 
Board finds that a preponderance of the evidence is against 
the veteran's service connection claim.  The veteran received 
no treatment for left hip pain during active service and 
afterwards, no physician has linked the veteran's left hip 
pain to active service or an undiagnosed illness.  Instead, 
the November 1996 VA examiner diagnosed the veteran with 
probable osteoarthritis of the left hip.  In addition, the 
May 2004 VA examiner asserted that the veteran had no 
evidence of pain, weakness, fatigability, incoordination, or 
lack of endurance for any joint except his left shoulder.  
Moreover, an X-ray of the left hip was "normal."  He did 
not diagnose the veteran with a left hip disorder.  Finally, 
the veteran, by his own admission, denied having significant 
left hip pain and stated that he had instead intended to file 
a claim for left knee pain.  As such, service connection is 
not warranted.

In light of these findings, service connection for chronic 
disability manifested by hip pain, to include as due to an 
undiagnosed illness may not be granted under 38 U.S.C.A. 
§§ 1110, 1131 or § 1117 (West 2002).  To merit an award of 
service connection under the first two statutory provisions, 
the veteran must submit competent evidence establishing the 
existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, there is simply no evidence other than the veteran's 
own assertions establishing that he currently has a left hip 
disorder that is related to active service.  Unfortunately, 
the veteran's assertions in this regard are insufficient to 
establish the necessary nexus between a current disability 
and service.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  To merit an award of service connection under the 
second statutory provision, the veteran must submit competent 
evidence establishing that he has objective indications of a 
chronic disability resulting from an undiagnosed illness 
manifested by left hip pain.  As previously indicated, the 
veteran has not submitted competent evidence establishing 
that he has a chronic disability resulting from an 
undiagnosed illness manifested by left hip pain.  

Service connection also may not be presumed for arthritis of 
the left hip as there is no evidence of record establishing 
that it manifested to a compensable degree within a year of 
the veteran's separation from service.  Rather, an examiner 
first diagnosed the veteran with probable osteoarthritis of 
the left hip in November 1996, two years after separation.  
Notably, no associated x-rays are of record, and subsequent 
x-rays in May 2004 were negative. 

Based on these findings, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a chronic disability manifested by 
left hip pain, to include as due to an undiagnosed illness; 
therefore, the claim must be denied.  In reaching this 
decision, the Board considered the applicability of the 
benefit of the doubt doctrine.  However, as there is not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.  

To the extent that the veteran contends that he has left hip 
pain as a result of an undiagnosed illness, it is now well 
established that a person without medical training, such as 
the veteran, is not competent to provide evidence on medical 
matters such as diagnosis or etiology of a claimed condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In summary, the Board has reviewed the evidence of record and 
finds that the veteran does not currently have left hip pain 
that is etiologically related to active service or due to an 
undiagnosed illness.  For these reasons the Board finds that 
the preponderance of the credible and probative evidence is 
against the veteran's claim.  The appeal is accordingly 
denied. 
ORDER

Service connection for a chronic disability manifested by 
left hip pain, to include as due to an undiagnosed illness, 
is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


